In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                             No. 14-972V
                                       Filed: November 3, 2015

* * * * * * * * * * * *                            *               UNPUBLISHED
KRISTIN J. REGINELLI and                           *
DANIEL W. REGINELLI, parents                       *
and natural guardians of L.R., a minor,            *
                                                   *               Special Master Gowen
                 Petitioner,                       *
                                                   *               Joint Stipulation on Damages;
v.                                                 *               Guillain-Barré Syndrome (GBS);
                                                   *               Chronic Inflammatory
SECRETARY OF HEALTH                                *               Demyelinating Polyneuropathy
AND HUMAN SERVICES,                                *               (CIDP)
                                                   *
                 Respondent.                       *
                                                   *
*    * *    *    *   *   *     *   *   *   *   *   *

James B. Blumenstiel, Blumenstiel Falvo, LLC, Dublin, OH, for petitioner.
Jennifer L. Reynaud, United States Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

    On October 9, 2014, Kristin J. Reginelli and Daniel W. Reginelli (“petitioners”) filed a
petition pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1
to -34 (2012). Petitioners alleged that, as a result of receiving an influenza (“flu”) vaccine on
October 8, 2012, L.R. developed Guillain-Barre Syndrome and/or Chronic Inflammatory
Demyelinating Polyneuropathy (“CIDP”). Petition at ¶ 12, 16. Further, petitioners alleged that
L.R. experienced residual effects of the injury for more than six months. Id. at ¶ 13.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-
1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. § 300aa.
    On November 2, 2015, the parties filed a stipulation in which they state that a decision should be
entered awarding compensation. Respondent denies that the flu vaccine caused L.R.’s alleged GBS,
CIDP, or any other injury or condition. Stipulation ¶ 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

    The parties stipulate that petitioners shall receive the following compensation:

    (1) A lump sum of $185,000.00 in the form of a check payable to petitioners as
        guardians/conservators of the estate of L.R., for the benefit of L.R.; and

    (2) A lump sum of $7,000.00 in the form of a check payable to petitioners, Kristin J.
        Reginelli and Daniel W. Reginelli, for past unreimbursed expenses.

        These amounts represents compensation for all damages that would be available
        under 42 U.S.C. § 300aa-15(a).

    Id. ¶ 8.

    The undersigned approves the requested amounts for petitioner’s compensation. Accordingly,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

    IT IS SO ORDERED.

                                                       s/Thomas L. Gowen
                                                       Thomas L. Gowen
                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.